Exhibit ESCROW AGREEMENT THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of the 27th day of July, 2009, by and among GreenMan Alternative Energy, Inc., an Iowa corporation (the “Buyer”), American Power Group, Inc., an Iowa corporation (the “Seller”), GreenMan Technologies, Inc., a Delaware corporation (the “Parent”) and Morse, Barnes-Brown & Pendleton, P.C. (the “Escrow Agent”). WHEREAS, the Seller and the Parent have entered into an Exclusive Patent License Agreement dated as of June 17, 2009 (the “License”), pursuant to which the Seller has licensedto the Parent certain Patent Rights (as such term is defined in the License) in exchange for the issuance by the Parent of shares of the Parent’s common stock and the obligation of Parent to make certain cash payments to the Seller; WHEREAS, the Buyer, the Seller and, for certain limited purposes, the Parent have entered into an Asset Purchase Agreement dated as of July 27, 2009 (the “Purchase Agreement”), pursuant to which the Buyer is purchasing certain assets, subject to certain liabilities, from the Seller; WHEREAS, the Purchase Agreement contemplates the establishment of an escrow arrangement to secure rights to indemnification of the Buyer under the Purchase Agreement; NOW, THEREFORE, in consideration of the premises and the mutual covenants, agreements and provisions set forth in this Agreement, the parties hereto agree as follows: ARTICLE I DEFINED TERMS Section 1.1Defined Terms. Capitalized terms used in this Agreement and not otherwise defined shall have the meanings given to them in the Purchase Agreement. ARTICLE II ESCROW AND INDEMNIFICATION Section 2.1Funding of Escrow.Pursuant to Section 5.03 of the Purchase Agreement, Parent, on behalf of Buyer, may from time to time deposit certain funds, which would otherwise be due and payable to Seller under the License Agreement, with the Escrow Agent as security for the indemnification provided for in Article V of the Purchase Agreement (such amounts, collectively, the “Escrow Funds”). Section 2.2Deposit of Escrow Funds.The Escrow Agent shall deposit the Escrow Funds in a federally insured, interest-bearing separately designated account or sub-account (the “Escrow Account”) at Citizens Bank, Massachusetts, USA, or at such other bank or financial institution as the Escrow Agent may use from time to time as a depository for its own funds. Interest income from such deposit shall be held by the Escrow Agent in the Escrow Account and shall be considered part of the Escrowed Funds. Section 2.3Release of Escrow Funds.The Escrow Agent shall not release any portion of the Escrow Funds to Buyer, Seller or Parent except (i) upon receipt of written directions signed on behalf of Buyer, Seller and Parent (an “Escrow Certificate”) or (ii) in the absence of an Escrow Certificate, in accordance with the written determination of the arbitrator as provided in Section 7.06 of the Purchase
